591 S.E.2d 521 (2004)
358 N.C. 131
Lynetta DRAUGHON, Personal Representative of the Estate of Max Draughon, Deceased
v.
HARNETT COUNTY BOARD OF EDUCATION and Barry Honeycutt, Jackie Samuels, Stephen Ausley, Jason Spell, Anthony Barbour, Perry Saenz, Don Wilson, Jr., Raymond McCall, and Brian Strickland, in their Individual and Official Capacities.
No. 358A03.
Supreme Court of North Carolina.
February 6, 2004.
Keith A. Bishop, PLLC, by Keith A. Bishop, Durham, for plaintiff-appellant.
Tharrington Smith, LLP, by Jonathan A. Blumberg and Lisa Lukasik, for all defendant-appellees; Cranfill, Sumner & Hartzog, LLP, by Patricia L. Holland, for defendant-appellees Honeycutt, Ausley, and McCall; and Bailey & Dixon, LLP, by Gary Parsons and Warren Savage, Raleigh, for defendant-appellees Honeycutt, Ausley, McCall, Spell, and Wilson.
PER CURIAM.
AFFIRMED.